Code of Ethics Mutuals Advisors, Inc. USA Mutuals October1,2012 Table of Contents I Introduction 2 II Persons Subject to the Code (“Employees & Covered Persons”) 2 III Accounts Subject to the Code (“Covered Accounts”) 3 IV Accounts Exempted from the Code 3 V Securities Subject to the Code 4 VI Securities Exempted from the Code 5 VII Pre-Clearance Requirements 6 VIII Securities Exempted from Pre-Clearance Requirements 6 IX Prohibited Transactions 6 X Pre-Clearance and Notification Requirements for Private Placements 7 XI Periodic Reporting Requirements 7 XII Restrictions on Other Business Activities 9 XIII Gifts and Political Contributions 9 XIV Insider Trading Policy 11 XV Recordkeeping 17 XVI Enforcement of the Code 18 Code of Ethics Acknowledgement Appendix A Investment Club Request Appendix B Discretionary Account Form Appendix C Initial Holdings Report Appendix D Add/Change Account Form Appendix E Quarterly Securities Transactions Report Appendix F Annual Holdings Report Appendix G Gift Reporting Form
